Title: Thomas Jefferson to Charles Willson Peale, 21 March 1815
From: Jefferson, Thomas
To: Peale, Charles Willson


          Dear Sir  Monticello Mar. 21. 15.
          I have been long your debtor in our epistolary account. a farmer being privileged to write only on rainy Sundays, his pen-work is apt to accumulate and get into arrears. in so hard a winter too as we have had, one  was could not but yield to the pleasure of hovering over a fire with a book, rather than go to the writing table. we have indeed had a hard winter. our average of snow in a common winter is 15.I. which cover the ground 15. days in the whole. this winter we have had 29½ I. of snow which covered the ground 39. days. in general we have 4. ploughing days in the week, taking the winter through. I do not think we have had 3. a week this winter; so that we have much ploughing still to do for our oats and corn. but we have had a method of planting corn suggested by a mr Hall which dispenses with the plough entirely. he marks the ground off in squares of 10.f. by a coulter, or an iron pin. at each crossing of the lines he digs 2 f 3 I. square (equal nearly to 10. 5. square feet) as deep as the mattock will go. this little square is manured as you would have manured the whole ground, taking consequently but 1/20 of the manure; a grain of corn is planted within 6.I. of each corner, so as to produce 4. stalks about 15.I. apart; this is to be kept clean of weeds either by the hoe, or by covering it with straw so deep as to smother weeds, when the plant is 12.I. high. he asks but 2. laborers to make 2500. bushels of corn. he has taken a patent for his process, and has given me a right to use it, for I certainly should not have thought the right worth 50.D. the price of a license. I am about trying one acre. I have lately had my mould board cast in iron, very thin, for a furrow of 9.I. wide & 6.I. deep, and fitted to a plough, so light that two small horses or mules draw it with less labor than I have ever before seen necessary. it does beautiful work and is approved by every one. I will have one made and sent send it to you now that the sea is open. I think your farming friends will adopt it.
          I am much gratified by your account of various mechanical improvements by yourself and others. your method of regulating the motion of windmills, if it answers finally, will be valuable. it has long been a desideratum. the question is whether your regulating springs are practicable on a large scale. I wish the machine for cleaning clover seed, on the principle of the coffee mill may be found effectual. I have had & tried the Corn sheller of a single cylinder studded with iron pins, & turning within a quadrantal case studded also: but it cannot be made to adapt itself to all sizes of the ears of corn. if that which you mention with a large & a small cylinder answers perfectly, I should be very glad to know it, as it would be valuable with us. we cut our straw with the simplest of all things. we make a bench with a mortise thus thro’ that mortise we put an old scythe blade with the point broken off and the handle, of the size of that of a reap hook, bent at a right angle. this working moving freely in the mortise without any fixture, & fed with straw by the left hand works easier obliquely with the motion of a saw, than the direct cut of the common cutting knives. I think your neighbor who has spent so many thousands to employ the pendulum as a power, will be totally disappointed. the pendulum like the fly wheel is a regulator of power & motion, but also a consumer of it, requiring some additional power to renew it’s own motion perpetually, as in the case of the clock. an ingenious friend at Albany supposes he has greatly improved two-wheeled carriages by a cranked axle thus  fastening his shafts at a.a. by rings so that the crank moves freely from the vertical to the horizontal line. he supposes he may use wheels of any height, without danger of over-setting. but whenever the force of the draught draws the crank into a horizontal position, this danger recurs. I have fixed my homony beater differently from yours. I make the saw-gate of my saw mill move a lever, to the other end of which is suspended a wooden pestle falling into a common homony morter made of a block. all our homony is beaten by this. I make the same lever saw-gate move another lever at the other end of which is suspended the upper head-block of a common hemp break (but much heavier than common) the break is ranged under that arm of the lever, in the same plane, and the center of it’s motion as nearly as may be under that of the leaver. while two persons feed the break with the hempstalks, a third holds the hemp already beaten & formed into a twist, under the head block, which beats it most perfectly: but as one beater is not enough for 2. breakers, I lengthen that arm of the lever 3 f. beyond the point of suspension of the head block, and at the end suspend a pestle, which falling on a block under it, presents a 2d beater. to make this work true, a section of a circle (like the felloe of a cart wheel, but shorter) is mortised on the end of the lever, with a groove in it for the suspending chain to lie in. the following is a coarse side view of the whole.  two breakers & 2. beaters will compleatly break and beat 400.℔ in a day, & they need not be men. a patent has been obtained for fixing the sw upper swords to the underside of the saw gate, and placing the bench & lower swords under it, and the patentee gave me leave to use it; but that place being wet and inconvenient, I thought it better to remove the action by a lever to a drier & more convenient spot, outside of the mill. I wish to make the same agent work an apparatus for fulling our homespun; but have not yet attempted it, tho’ we need it much, as we clothe ourselves chiefly, & our laborers entirely in what we spin and weave in our family. for this I find the old spinning Jenny far simpler and preferable to Arkwright’s clock work machines. of threshing machines we have thousands in this state, no farmer who can raise 100.D. being without one. we have also abundance of patents for improvements on them, not one of which is worth a copper. the bands are fallacious and troublesome. the original Scotch machine with it’s geer is best. the best of these machines I have ever seen is double-geered only, and with 2. horses at their ease gets out 130. bushels of wheat a day. it differs from the Scotch construction only in having spurs, instead of face wheels & wallowers, except the horse wheel. most of our other machines take 4. and 6. horses, and do little more work, perhaps half as much more.—my grandson after whom you kindly enquire, and who retains a just sense and gratitude for your friendship to him, was married a few days ago to a daughter of mr Nicholas our present governor. he is becoming one of our best farmers. Accept the assurances of my constant friendship & respect.
          Th: Jefferson
        